DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/09/2022 has been entered. Claims 1 and 4-8 are currently pending this instant application. Claims 1 and 4-6 have been amended, claims 7 and 8 are newly added. Claims 2 and 3 have been canceled. 
Response to Arguments
Applicant’s arguments, see page 4, filed on 02/09/2022 with respect to the Objection to the Drawings have been fully considered and are persuasive. The objection has been withdrawn in view of amendment.
Applicants arguments, see pages 4-7, filed on 02/09/2022, with respect to the rejection of claims 1 and 4 under 35 U.S.C.§ 102 (a)(1) and the rejections of claims 5 and 6 under 35 U.S.C. § 103. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claims 1, 4-6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20090218892 A1 to Schrader (Hereinafter referred to as “Schrader”) in view of JP H06315282 A to Umeyama (Hereinafter referred to as “Umeyama”, all translations provided).
Regarding Claim 1, Schrader teaches A stereoscopic image pickup apparatus (linear motor), comprising: a fixed barrel (tube 3) shown in figure 1; and an actuator (stator (1) rotor (2)) comprising at least one permanent magnet (7) and a coil (4) corresponding to the at least one permanent magnet, the actuator being positioned in a space formed between an inner circumferential surface of the fixed barrel (3)  and the planar surface of the moving frame (2) in a direction orthogonal to the line connecting the parallel photographing optical axes of the plurality of at least two moving lenses, the actuator being configured to drive the moving frame in the longitudinal direction(Fig. 1-4[0032] [0033]- The linear motor is comprised of a stator 1 and a rotor 2; The rotor 2 features a permanent magnet 7. The stator also features a magnetic coil 4; The rotor 2 is in the stable starting position in which it is driven by the reluctance force. If, in contrast, current flows through the magnetic coil, a Lorentz force acts in addition to the reluctance force and causes the rotor 2 to travel out of the starting position. The rotor is displaced so far axially until the reluctance force and Lorentz force cancel one another out. Reversing the direction of electrical current flow causes the rotor 2 to travel in the opposite direction). Shrader fails to expressly teach; a moving frame positioned in the fixed barrel so as to be advanceable and retractable in a longitudinal direction of the fixed barrel, the moving frame holding at least two moving lenses having parallel optical axes, the moving frame comprising a planar surface parallel with a line connecting the parallel optical axes of the at least two moving lenses.
However, Umeyama teaches of a stereoscopic image pickup apparatus wherein; a moving frame (lens frame 10) positioned in the fixed barrel (lens barrel 7) so as to be advanceable and retractable in a longitudinal direction of the fixed barrel, the moving frame holding at least two moving lenses having parallel optical axes, the moving frame comprising a planar surface parallel with a line connecting the parallel optical axes of the at least two moving lenses (Fig. 1 and 28 [0012,0145]- lens frame 10 of a focus adjusting lens 9 is supported by a lens barrel 7 holding front and rear fixed lenses 6 and 8 so as to be movable along the optical axis of the observation optical system; actuators 247a and 247b, which can move back and forth in parallel with the optical axis and have the same structure as the piezoelectric actuator of the first embodiment).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the image pickup apparatus (linear motor) of Schrader with the stereoscopic rigid endoscope (221) of Umeyama. This combination would be advantageous as the image pickup apparatus (linear motor) of Schrader is distinguished by its Schrader [0011]).
The modified apparatus of Schrader and Umeyama will hereinafter be referred to as modified Schrader. 
Regarding Claim 4, modified Schrader teaches the claimed invention as discussed above, and Schrader further teaches; wherein the at least one permanent magnet (7) is positioned on the moving frame (10), and the coil (4) is fixed to the fixed barrel (3) (See Examiner’s annotated Figure 1 below).

    PNG
    media_image1.png
    379
    577
    media_image1.png
    Greyscale

Regarding Claim 5, modified Schrader teaches the claimed invention as discussed above, and Umeyama further teaches; further comprising one or more guides (rods 245a, 245b) configured to rectilinearly guide the moving frame in the longitudinal direction (Fig. 28 [0145]- rods 245a and 245b are fixed to the outer ends of the mounting bases 243a and 243b via connecting rubbers 246a and 246b. To the other ends of the rods 245a and 245b, actuators 247a and 247b, which can move back and forth in parallel with the optical axis).
Regarding Claim 6, modified Schrader teaches the claimed invention as discussed above, and Umeyama further teaches; comprising an insertion portion (222) having a distal end Fig. 28A [0131]- In this stereoscopic rigid endoscope 221, a proximal end portion of a rigid insertion portion 222 that is inserted into the body is provided with an operation portion 223 on the proximal side).
Regarding Claim 7, modified Schrader teaches the claimed invention as discussed above, and Schrader further teaches; wherein: the planar surface is a first planar surface, the moving frame comprising a second planar surface different from the first planar surface, the second planar surface being parallel with the line connecting the parallel optical axes of the at least two moving lenses; the at least one permanent magnet (7)  comprises at least first and second permanent magnets (See examiners annotated Figure 1 below) , the coil comprises  (4) a first coil and the space comprises a first space(See examiners annotated Figure 1 below);

    PNG
    media_image2.png
    171
    254
    media_image2.png
    Greyscale

 and the actuator comprises: a first actuator portion comprising at least the first permanent magnet and the first coil corresponding to at least the first permanent magnet, the first actuator portion being positioned in the first space formed between the inner circumferential surface of the fixed barrel and the first planar surface of the moving frame; and a second actuator portion comprising at least the second permanent magnet and the second coil 

    PNG
    media_image3.png
    338
    664
    media_image3.png
    Greyscale

Regarding Claim 8, modified Schrader teaches the claimed invention as discussed above, and Schrader further teaches; wherein an entirety of the at least one permanent magnet (7) and corresponding coil (4) are disposed in the space (Fig. 1 [0032]- The sectional plane runs through the center of the linear motor. The linear motor is comprised of a stator 1 and a rotor 2. The stator 1 is equipped with a magnetically soft, cylindrical hollow body hereinafter referred to as stator backing tube 3. The stator also features a magnetic coil 4, a stator terminal shoe 5, and a jacket tube 6. The rotor 2 features a permanent magnet 7 and rotor terminal shoes 8 and 9, which are arranged on the axial ends of the permanent magnet).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 


/AMY KRISTINA POLANECKI/ Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795